DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CHARLES SMITH,
                             Appellant,

                                    v.

              WESTLAKE FINANCIAL SERVICES, LLC,
                          Appellee.

                               No. 4D22-52

                          [October 27, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Daniel Kanner, Judge; L.T. Case No. COCE21-019404.

  Charles Smith, Lauderhill, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.